                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARCUS UPSHAW,                      )
                                    )               Civil Action No. 2: 18-cv-1578
                    Petitioner,     )
                                    )               United States District Judge
v.                                  )               Nora Barry Fischer
                                    )
ERIC TICE, Superintendent; DISTRICT )
ATTORNEY OF ALLEGHENY COUNTY, )
and ATTORNEY GENERAL OF THE         )
STATE OF PENNSYLVANIA,              )
                                    )
                    Respondents.    )

                                            ORDER

        AND NOW, this 6th day of June, 2019, in accordance with the foregoing Memorandum

Opinion issued on this date, it is hereby ORDERED that the Petition for Writ of Habeas Corpus is

DISMISSED as untimely.

        Inasmuch as reasonable jurists would not find it debatable whether the instant petition is

untimely and that no grounds for equitable tolling exist, IT IS FURTHER ORDERED that no

certificate of appealability shall issue.

        The Report and Recommendation filed on May 10, 2019 (ECF No. 16), as supplemented by

the Memorandum Opinion issued on this date, is ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.




                                                1
       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by Rule 3 of

the Federal Rules of Appellate Procedure.



                                                       BY THE COURT:

                                                       s/Nora Barry Fischer
                                                       Nora Barry Fischer
                                                       United States District Judge



cc:    MARCUS UPSHAW
       JW-8748
       SCI-SMITHFIELD
       P.O. BOX 999
       1120 PIKE STREET
       HUNTINGDON, PA 16652
       (via U.S. First Class Mail)

       Ronald M. Wabby, Jr.
       Office of the District Attorney
       (via CM/ECF electronic notification)




                                                   2
